Citation Nr: 1214505	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  96-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for lumbosacral spine arthritis, currently evaluated as 20 percent disabling.
 
2.  Entitlement to an increased rating for cervical spine arthritis, evaluated as 10 percent disabling prior to July 23, 2003, and as 20 percent disabling from July 23, 2003.
 
3.  Entitlement to an increased rating for left knee arthritis, currently evaluated as 10 percent disabling.
 
4.  Entitlement to an increased rating for right knee arthritis, currently evaluated as 10 percent disabling.
 
5.  Entitlement to an increased rating for left hip arthritis, currently evaluated as 10 percent disabling.
 
6.  Entitlement to an increased rating for right hip arthritis, currently evaluated as 10 percent disabling.
 
7.  What evaluation is warranted from April 29, 1998 to January 3, 2010, for facial and earlobe scars?

8.  What evaluation is warranted from January 4, 2010, for facial and earlobe scars?

9.  What evaluation is warranted from April 30, 1993, for urethrostenosis?
 
10.  Entitlement to special monthly compensation for loss of use of a creative organ.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1953 to April 1983.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from July 1995, March 2000, and September 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
The July 1995 rating decision assigned the lumbosacral spine disorder a 20 percent rating, and denied entitlement to ratings in excess of 10 percent for arthritis of the cervical spine, hips, and right knee, and denied a compensable rating for left knee arthritis. 
 
The March 2000 rating decision granted entitlement to service connection for urethrostenosis and assigned a noncompensable rating effective April 30, 1993; granted entitlement to service connection for facial and earlobe scars and assigned a noncompensable rating effective April 29, 1998; and increased the rating for left knee arthritis to 10 percent effective July 5, 1992.  
 
The September 2000 rating decision denied entitlement to special monthly compensation for the loss of use of a creative organ; granted a 10 percent rating for urethrostenosis effective from May 12, 1999; and changed the effective date for service connection for facial and earlobe scars to April 22, 1998.
 
A June 2002 supplemental statement of the case granted a 20 percent evaluation for urethrostenosis effective from March 5, 2001.  
 
An August 2003 rating decision granted a 20 percent rating for cervical arthritis effective from July 23, 2003.
 
An April 2010 rating decision increased the disability rating for urethrostenosis to 10 percent effective April 30, 1993, and continued the 20 percent rating from March 5, 2001.
 
In July 2004, the Veteran testified at a hearing before the undersigned sitting at the RO in San Diego, California.
 
In February 2005, the Board remanded this case for additional development, and the case has been returned for further appellate review.
 
The Board restyled the issue of entitlement to an effective date prior to July 23, 2003, for a 20 percent rating for cervical spine arthritis to an issue of entitlement to an increased rating for cervical spine arthritis, evaluated as 10 percent disabling prior to July 23, 2003, and evaluated as 20 percent disabling from July 23, 2003.
 
The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected urethrostenosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issue of entitlement to an increased rating for facial and earlobe scars since January 4, 2010, and entitlement to special monthly compensation for loss of use of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT
 
1.  Prior to September 23, 2002, the Veteran's lumbosacral arthritis was not manifested by a severe limitation of lumbosacral motion; or a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or by a narrowing or irregularity of joint space, or by some of the above with abnormal mobility on forced motion. 
 
2.  From September 23, 2002, to September 25, 2003, the Veteran's lumbosacral spine arthritis was not manifested by a severe limitation of lumbosacral motion; or a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or a severe intervertebral disc syndrome with recurring attacks and intermittent relief. 
 
3.  Since September 26, 2003, the Veteran's lumbosacral spine arthritis has not been manifested by a severe limitation of lumbosacral motion; a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; a severe intervertebral disc syndrome with recurring attacks and intermittent relief; incapacitating episodes having a total duration of at least four weeks during the past 12 months; or by forward thoracolumbar flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 
 
4.  Prior to January 23, 2010, the Veteran's cervical arthritis was not manifested by more than a slight limitation of motion.
 
5.  From January 23, 2010, the Veteran's cervical arthritis was manifested by a moderate limitation of motion; but not by either a severe limitation of motion; or any incapacitating episodes.
 
6.  The Veteran's left knee arthritis has not been manifested a compensable loss of flexion or extension, but is manifested by painful motion with x-ray evidence of arthritis.

7.  The Veteran's right knee arthritis has not been manifested a compensable loss of flexion or extension, but is manifested by painful motion with x-ray evidence of arthritis. 
 
8.  Since December 24, 1999, the Veteran's left knee disability has not been manifested by slight instability or subluxation.
 
9.  Since December 24, 1999, the Veteran's right knee disability has not been manifested by slight instability or subluxation.
 
10.  Prior to March 31, 2000, the Veteran's left hip arthritis was not manifested by malunion of the femur with moderate knee or hip disability, thigh flexion limited to 30 degrees or thigh abduction with motion lost beyond 10 degrees.
 
11.  Prior to March 31, 2000, the Veteran's right hip arthritis was not manifested by either malunion of the femur or a moderate hip disability, thigh flexion limited to 30 degrees, or thigh abduction with motion lost beyond 10 degrees.

12.  On and after March 31, 2000, the Veteran's left hip arthritis is manifested by not more than a moderate hip disability. 
 
13.  On and after March 31, 2000, the Veteran's right hip arthritis is manifested by no more than a moderate hip disability. 
 
14.  From April 29, 1998, to August 29, 2002, the Veteran's facial and earlobe scars were not at least moderately disfiguring; tender and painful on objective demonstration; or superficial and poorly nourished with repeated ulceration. 
 
15.  Between August 30, 2002 and January 3, 20010, the Veteran's facial and earlobe scars were not manifested by at least moderately disfiguring scarring; tender and painful scars on objective demonstration; superficial and poorly nourished scars with repeated ulceration; at least one characteristic of disfigurement; visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or a  limitation of function of the affected part.
 
16.  Prior to February 17, 1994, the Veteran's urethrostenosis was not manifested by frequent dilatations with cystitis.
 
17.  From February 17, 1994, to March 4, 2001, the Veteran's urethrostenosis was not manifested by a need for frequent dilatations with cystitis; the need to wear absorbent materials which must be changed fewer than two times per day; daytime voiding interval between one and two hours, or awakening to void three to four times per night; or urinary retention requiring intermittent or continuous catheterization.
 
18.  Since March 5, 2001, the Veteran's urethrostenosis has not been manifested by frequent dilatations with cystitis; or the need to wear absorbent materials which must be changed two to four times daily; a daytime voiding interval of less than one hour, or awakening to void five or more times per night; or urinary retention requiring intermittent or continuous catheterization.
 

CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 20 percent for lumbosacral spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).
 
2.  Prior to January 23, 2010, the criteria for a rating in excess of 10 percent for cervical spine arthritis were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290, 5293 (2002, 2003) 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).
 
3.  From January 23, 2010, the criteria for a 20 percent rating, but no greater, for cervical arthritis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290, and 5293 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.
 
4.  During the entire appellate term the criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).
 
5.  During the entire appellate term the criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).
 
6.  Prior to March 31, 2000, the criteria for a disability rating in excess of 10 percent for left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2011).
 
7.  Prior to March 31, 2000, the criteria for a disability rating in excess of 10 percent for right hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5255.
 
8.  On and after March 31, 2000, the criteria for a disability rating of 20 percent, but no higher, for left hip arthritis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5255.
 
9.  On and after March 31, 2000, the criteria for a disability rating of 20 percent, but no higher, for right hip arthritis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5255.
 
10.  The criteria for a compensable rating for the Veteran's facial and earlobe scars between August 30, 2002 and January 3, 2010, were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800 to 7805 (2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800 to 7805 (2008).
 
11.  Prior to March 5, 2001, the criteria for a rating in excess of 10 percent for urethrostenosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.115a, Diagnostic Code 7518 (1993); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2011).
 
12.  On and after March 5, 2001, the criteria for a rating in excess of 20 percent for urethrostenosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.115a, Diagnostic Code 7518 (1993); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for claims regarding facial and earlobe scars and urethrostenosis the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the remaining issues on appeal.   There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in May 2003, September 2005, and January 2006 notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  He was provided notice of how VA determines disability ratings and effective dates in March 2006.  The Veteran was notified of applicable rating criteria throughout the appeal period.  The appeal was most recently readjudicated in the April 2010 supplemental statement of the case.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records and VA medical records.  VA provided the Veteran with numerous examinations.  On review, the examinations appear adequate for rating purposes.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
II.  Increased Ratings
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'  See 38 C.F.R. § 4.40.  Significantly, the criteria in the general rating formula for back disorders are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
During the pendency of the Veteran's appeal, the rating schedule was revised with respect to his spine, skin, and urinary disorders.  The timing of these changes requires the Board to first consider the claims under the old regulations during the entire appeal period.  The Board may only apply the new regulations after their effective dates.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
A.  Lumbosacral Arthritis
 
An August 1985 rating decision granted entitlement to service connection for arthritis in multiple joints and assigned a single 20 percent rating from April 30, 1985, to April 26, 1989.  In July 1989, this rating was separated into 10 percent ratings for the lumbar spine, cervical spine, right knee, right hip, and left hip effective April 27, 1989.  A noncompensable rating was assigned for left knee arthritis.  

The Veteran was assigned a 10 percent rating for lumbosacral arthritis from April 27, 1989, to July 4, 1992.  A 20 percent rating has been assigned from July 5, 1992, the date on which VA received the current appeal.  Thus, the period addressed in this decision is the term since July 5, 1992.  
 
The general rating criteria for an intervertebral disc syndrome and all spinal disabilities under 38 C.F.R. § 4.71a were revised in September 2002 and September 2003 respectively.  Under the regulations in effect prior to September 26, 2003, a moderate limitation of lumbar motion warranted a 20 percent evaluation.  A severe limitation of lumbar motion warranted a 40 percent disability rating.   38 C.F.R. § 4.71a, Diagnostic Code 5292.
 
Prior to September 23, 2002, Diagnostic Code 5293 provided an evaluation of 20 percent for a moderate intervertebral disc syndrome with recurring attacks, and a 40 percent evaluation for a severe intervertebral disc syndrome with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
 
Prior to September 26, 2003, the rating schedule for a lumbosacral strain provided a 20 percent rating for a moderate lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 percent rating was assigned for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.  
 
For reference, normal forward flexion of the thoracolumbar spine for VA compensation purposes is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2011).
 
The May 1994 VA examination report noted forward lumbar "flexion" to 25 degrees, "backward extension" to 75 degrees with fingertips down to ankle level, right lateral flexion to 35 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 35 degrees.  No paravertebral spasticity was palpated.  Lumbar x-rays revealed moderate osteoarthritic changes and an incomplete congenital lumbarization of the first sacral segment.  There was slight lumbosacral joint space narrowing and slight dextroscoliosis at the level of L3, perhaps secondary to an associated muscular spasm.  
 
A September 1997 VA examination report notes complaints of central lumbar pain without radiation to either lower extremity.  The Veteran denied changes since 1996.  On examination, there was no evidence of any postural abnormality, fixed deformity, or abnormal musculature.  Range of motion was full, with flexion to 100 degrees, extension to 20 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 30 degrees.  There was no objective evidence of pain on range of motion.  Motor function and sensory examination to light touch of the bilateral lower extremities were normal.  Straight leg raising was negative without evidence of tension signs in the lumbar spine.  Deep tendon reflexes were 2+ and symmetrical at the knees and ankles.  X-ray records from 1996 showed a mild convex right scoliosis and minimal spondylosis, Grade I, at L3-L4, with osteophytic changes.  The examiner diagnosed degenerative scoliosis of the lumbar spine.
 
An October 1998 VA radiology report notes no interval change since a February 1998 examination.  Moderate scoliosis was seen, as well as a moderate spur over the anterior border of the lumbar vertebrae.  Mild degenerative changes with mild narrow disc space between L5 upon S1 were also seen.  A minimal wedge of L2 through L4 was noted, but there were no changes from the previous examination.  There were no other soft tissue abnormalities.  
 
The December 1999 VA examination report revealed normal lumbar flexion to 80 degrees, extension to 40 degrees, and right and left side bending to 35 degrees.  There was mild tenderness to palpation over his lower lumbar spine and his posterior superior iliac spine.  Straight leg raising was negative and deep tendon reflexes at the knees and ankles were normal.  A radiology report noted moderate degenerative changes of the low back with a mild degenerative scoliosis.  The diagnosis was mild degenerative scoliosis consistent with the Veteran's age.  The disorder was judged likely to be the result of his military service.  
 
A March 2000 VA medical record notes that lumbar flexion was within normal limits with pain on the left lumbosacral area.  Left side bending was painful.  Right side bending was not painful.  
 
Based on the above evidence, the Board finds that a rating in excess of 20 percent is not warranted for lumbosacral arthritis prior to September 23, 2002.  From September 1997 and later, flexion is not noted in the case at hand to be less than 80 degrees.  In this regard, the Board again notes that normal flexion is to 90 degrees.  During that same period, extension was noted to be no less than 20 degrees, with normal being to 30 degrees.  Neither lateral rotation nor lateral flexion were less than normal, i.e., 30 degrees.  In order to receive an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) required a severe limitation of lumbar motion.  The Board finds that, taken together, the above evidence reflects no more than a moderate disability.  
 
The Board acknowledges that the May 1994 VA examination report notes flexion to 25 degrees, which would constitute a severe level of disability, as well as extension to 75 degrees, i.e., more than double than what is considered normal.  Given that lateral flexion and rotation were both normal, given the absence of paravertebral spasticity found on the May 1994 VA examination, given the May 1994 radiology report's description of "moderate osteoarthritic changes," "slight narrowing of the lumbosacral joint space," and "slight dextroscoliosis at the level of L3," and given that the absence of limitation of any other flexion finding even approaching 25 degrees on subsequent evaluation with no indication of improvement in the meantime, the Board concludes that the flexion reported of the May 1994 VA examination report was a typographical error.  Rather, the most logical explanation that is consistent with the totality of the record is that extension actually was to 25 degrees, and flexion was actually to 75 degrees.
 
Moreover, a 40 percent evaluation is not appropriate under Diagnostic Code 5293.  There is no evidence of a severe intervertebral disc syndrome with recurring attacks and intermittent relief.  Nor does the evidence suggest that the Veteran only has "intermittent relief" from such attacks.
 
Finally, a 40 percent rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  As noted above, a 40 percent rating was for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Of the above symptoms, the October 1998 radiology report notes mild narrow disc space between L5 upon S1 and minimal wedge of L2 through L4.  This symptom alone does not justify the assignment of a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
 
Effective September 23, 2002, an intervertebral disc syndrome (preoperatively or postoperatively) is evaluated based on either the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations for chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least four but less than six weeks during the past 12 months, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  With incapacitating episodes having a total duration of at least four weeks during the past 12 months, a 40 percent rating is warranted.  Id.
 
An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Note (1).
 
When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a,
Note (2).
 
A July 2003 VA examination report notes complaints of low back pain that radiates down both lower extremities posteriorly.  On examination, there was diffuse tenderness over the entire lumbar spine with bilateral paralumbar muscle spasm.  Flexion was to 60 degrees, extension was to 10 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 30 degrees, right rotation was to 30 degrees, and left rotation was to 20 degrees.  Pain occurred at the ends of motion in all directions.  Straight leg raising was negative,  The examiner diagnosed lumbosacral spine arthritis with bilateral muscle spasms, a limitation of motion, but no radiculopathy.  The examiner noted that the appellant had limitations with lifting and carrying heavy weight, as well as with prolonged standing and walking, climbing, and repetitive bending, crouching, kneeling, and stooping.  The examination report did not reflect the presence of any incapacitating episodes as defined by regulation. 
 
The Board considered whether separate evaluations for neurologic manifestations of the Veteran's lumbar spine disability are warranted.  The July 2003 VA examination report does not, however, indicate the presence of any such symptoms, and the earlier examination reports reflect that neurologic testing was normal.  Therefore, separate ratings for neurologic manifestations of lumbar spine disability are not warranted.
 
Effective September 26, 2003, a general rating formula evaluates diseases and injuries of the spine.  Degenerative arthritis of the spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  These criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.
 
Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
 
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
A December 2009 VA peripheral nerves examination report notes that the Veteran reported gradual development of intermittent numbness of the lower extremities.  He denied a loss of sensation.  Motor examination, sensory function testing, and detailed reflex examination were normal.  The examiner diagnosed peripheral neuropathy per subjective history but found no nerve dysfunction, and opined that the complaints had no effect on the appellant's usual daily activities.  
 
The January 2010 VA examination report notes that the Veteran reported pain that radiates down his legs.  Functionally, he reported being unable to climb stairs and walk long distances, and having pain when pressing an accelerator while driving.  He did not use assistive devices.  He used tramadol and Naprosyn for the pain.  On examination, flexion was to 70 degrees and extension was to 20 degrees with pain throughout range of motion.  Left and right lateral bending were to 30 degrees.  Left and right lateral rotation were to 20 degrees.  Range of motion was not otherwise limited by weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion or flares.  Gait was non-myelopathic.  There was diffuse tenderness to palpation up and down the spine.  Motor strength was 5/5 in nerve roots corresponding from L1 through S1.  Clonus was negative and patellar reflexes were normal.  Sensation was intact in L1 through S1 dermatomes.  Straight leg test was negative bilaterally.  
 
Based on the above evidence, a rating in excess of 20 percent is not warranted under old Diagnostic Code 5292 based on a limitation of lumbar motion.  Simply put, flexion to 70 degrees, extension to 20 degrees, lateral flexion to 30 degrees, and lateral rotation to 20 degrees does not represent a severe limitation of lumbar motion.  Nor is an increased rating warranted under Diagnostic Code 5293, as the above evidence does not reflect severe impairment with recurring attacks and only intermittent relief.  Finally, with respect to Diagnostic Code 5295, there is earlier evidence of narrowing or irregularity of joint space and the January 2010 examination report's finding of lateral rotation to 20 degrees (with 30 degrees being normal) represents loss of lateral motion with osteoarthritic changes.  In the absence of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, or abnormal mobility on forced motion, however, the Board finds that the Veteran's lumbar spine disability is not more than 20 percent disabling under Diagnostic Code 5295.
 
Again, the evidence since September 23, 2002, does not reflect the presence of incapacitating episodes as defined by regulation.  Indeed, there is no evidence of physician prescribed bed rest, and hence, no evidence of incapaciting episodes.  

The Board also finds that separate ratings for neurologic manifestations of lumbar spine disability are not warranted.  While the December 2009 VA examination report diagnosed subjective peripheral neuropathy, there was no objective confirmation of peripheral neuropathy.  Indeed, the December 2009 examination found no nerve dysfunction.  In the absence of nerve dysfunction, a separate compensable rating would not be assignable.  
 
Nor is an increased rating warranted under the new rating criteria.  The above evidence clearly reflects that forward flexion of the thoracolumbar spine is not limited to 30 degrees or less, and there is no favorable ankylosis of the entire thoracolumbar spine.
 
Therefore, the Board finds that entitlement to a rating in excess of 20 percent is not warranted for the Veteran's lumbosacral spine disability at any point during this appeal. 
 
The appeal is denied.
 

B.  Cervical Arthritis
 
Diagnostic Code 5290, applicable prior to September 26, 2003, assigned a 10 percent evaluation for a slight limitation of cervical spine motion, and a 20 percent evaluation for a moderate limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A maximum 30 percent evaluation is assigned for severe limitation of motion.  Id.
 
The May 1994 VA examination report noted cervical flexion to 60 degrees, extension to 65 degrees, right lateral flexion to 25 degrees, left lateral flexion to 35 degrees, right rotation to 60 degrees, and left rotation to 50 degrees.  X-rays showed marked osteoarthritic changes involving the middle cervical vertebrae with straightening of the cervical lordosis.  The report also noted evidence consistent with muscular spasm. 
 
A May 1995 VA medical record notes good neck flexion and decreased lateral rotation.
 
The September 1997 VA examination report notes that the Veteran reported neck tenderness and stiffness, and that his pain was not improved with postural changes.  He denied symptom changes since 1994.  On examination, there was no evidence of any postural abnormality, fixed deformity, or abnormal musculature.  Range of motion was full, with forward flexion with the chin on his chest, extension of 40 degrees, left and right rotation of 80 degrees, and left and right lateral flexion of 45 degrees.  There was no objective evidence of pain on range of motion.  Motor function and sensory examination to light touch of the bilateral upper extremities were normal.  Deep tendon reflexes were 1+ and symmetrical at the brachial radialis, and 2+ and symmetrical at the biceps and triceps.  X-ray records from 1994 showed marked osteoarthritis with muscle spasms.  The examiner diagnosed severe cervical osteoarthritis.
 
The July 2003 VA examination report notes complaints of occasional radiating pain down both upper extremities.  Physical examination revealed flexion to 60 degrees, extension to 50 degrees, left and right lateral flexion to 10 degrees, right rotation to 40 degrees, and left rotation to 50 degrees.  (This record notes that normal range of motion includes flexion to 65 degrees, extension to 50 degrees, lateral flexion to 40 degrees, and lateral rotation to 80 degrees.)   Pain occurred at the ends of motion in all directions.  Range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no radiculopathy or ankylosis.  
 
The Board finds that no basis for an increased rating.  The evidence reflects that the Veteran had cervical spine pain, but no more than a slight limitation of cervical spine motion.   The May 1994 examination report reflects the most severe limitation of motion with flexion to 60 degrees (out of a normal 65 degrees), extension to 65 degrees (out of a normal 50 degrees), bilateral lateral rotation to 35 degrees and 25 degrees (out of a normal 40 degrees), and left and right rotation to 50 degrees and 60 degrees (out of a normal 80 degrees).  The Board finds that these findings, taken as a whole, reflect no more than a slight limitation of cervical motion.  Indeed, it bears repeating that while severe arthritis was diagnosed in September 1997 that examination revealed a full range of cervical motion.  Therefore, an evaluation in excess of 10 percent is not in order under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1992).  Further, in the absence of evidence of cervical ankylosis, an increased rating is also not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5287.  Finally, there is no evidence that during this term that the appellant suffered from a cervical intervertebral disc syndrome.  Hence, an increased rating under Diagnostic Code 5293 was not in order. 
 
As noted above, effective September 23, 2002, an intervertebral disc syndrome (preoperatively or postoperatively) is evaluated based on either the total duration of incapacitating episodes.  In this case, the evidence does not demonstrate incapacitating episodes with a total duration of at least four weeks during the past 12 months.  Indeed, as was the case with the appellant's lumbar disorder, there is no evidence of physician prescribed bed rest for a cervical intervertebral disc syndrome.   Therefore, an increased rating is not warranted under Diagnostic Code 5243.
 
Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. In this respect, a 20 percent evaluation is warranted when forward cervical flexion is not greater than 30 degrees; when the combined range of motion of the cervical spine not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when forward cervical flexion is to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine. 
 
For VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  39 C.F.R. § 4.71a, Plate V.
 
The December 2009 VA peripheral nerves examination revealed no upper extremity symptomatology.  Motor examination, sensory function testing, and detailed reflex examination were normal.  The examiner diagnosed peripheral neuropathy per subjective history but found no nerve dysfunction.  
 
The January 2010 VA examination report notes complaints of progressively worsening, focal, non-radiating neck pain with no incapacitating episodes over the last 12 months.  Flare-ups reportedly occurred daily and lasted several hours.  They were treated with activity modification and medicine as needed.  Functionally, he had trouble turning his neck, especially when driving.  He did not use assistive devices.  On examination, there was cervical kyphosis.  There was tenderness to palpation diffusely up and down the cervical spine and 5/5 motor strength according to the nerve roots corresponding from C5 through T1.  Hoffman was negative.  Flexion and extension were to 35 degrees, left and right lateral flexion were to 30 degrees, and left and right lateral rotation were to 45 degrees, all with pain throughout range of motion.  
 
These findings do not satisfy the range of motion requirements for an increased rating under the new general rating formula.  However, the Board does find that the limitation of motion that is shown in the January 2010 VA examination report most closely constitutes a moderate limitation of motion under the old Diagnostic Code 5290.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted for his cervical spine disability on and after January 23, 2010, the date of his VA examination.  
 
Based on the above, in particular the December 2009 VA peripheral nerve examination report, the Board further finds that a separate rating for peripheral neuropathy is not warranted.
 
In the absence of ankylosis, a rating in excess of 20 percent is not warranted under Diagnostic Code 5287.  Nor is an increased rating warranted based on incapacitating episodes under Diagnostic Code 5243.
 
Effective January 23, 2010, the Veteran's cervical spine disability rating is increased to 20 percent.  
 
C.  Right and Left Knee Arthritis
 
As noted above the Veteran has been assigned separate 10 percent ratings for arthritis in each knee from April 27, 1989.  VA received the Veteran's current claim on July 5, 1992.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.71a , Diagnostic Code 5003 and 38 C.F.R. § 4.59 , when read together, provide that painful motion of a major joint (such as the knee) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is deemed to be limited motion, and, as such, is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484   (1991).
 
For VA purposes, the normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  
 
Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, and a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The May 1994 VA examination report notes left knee flexion to 140 degrees and right knee flexion to 130 degrees.  Extension was to 0 degrees bilaterally.  The Veteran reported that it felt like his knee cap slid around.  The examiner did not report any evidence of subluxation or instability.  The examiner diagnosed arthritic changes in the left and right knees.  
 
The September 1997 VA examination report only addresses the left knee.  It notes complaints of constant left knee pain.  Physical examination revealed no evidence of any left knee swelling, gross bony deformity, crepitus on range of motion, or ligamentous laxity.  Lachman's test and drawer signs were negative.  Flexion was to 120 degrees and extension was to 0 degrees.  There was no objective evidence of pain on range of motion.  X-rays showed degenerative changes with osteophytes in both knees and dystrophic calcifications of the right superior patellar tendon.  There was some minimal joint space narrowing.  
 
The April 1999 VA examination report notes that the Veteran reported 10/10 pain in the knees, with left knee pain worse than the right knee.  He reported positional exacerbation of knee pain and that he used over the counter medications to alleviate his pain.  On examination, the Veteran had a full, fluid, non-painful range of motion of both knees.  There was slight crepitus of both patellar femoral joints and tenderness at the inferior pole of the patellae bilaterally.  Lachman's, apprehension, and patellar grind were negative.  There was no varus/valgus or anterior/posterior laxity.  There was no joint line tenderness.  The knee came to full extension on ambulation.  The examiner noted no more than mild functional limitation.  
 
At a December 1999 VA examination the Veteran complained of mild pain in the knees.  Left knee flexion was to 140 degrees and extension was to 0 degrees.  The examiner noted 5 to 10 degrees of instability with varus and valgus stress at full extension and at 30 degrees of flexion.  He was stable to anterior and posterior drawer.  Lachman's and drawer tests were negative.  He had mild tenderness along the medial joint and the left knee was mildly tender.  
 
Right knee flexion was to 140 degrees and extension was to 0 degrees.  The right knee was relatively stable to varus and valgus stress with 10 degrees instability at full extension, 30 degrees of flexion.  He was mildly tender to palpation along his medial joint line.  Lachman's and drawer tests were negative.  
 
The July 2003 VA examination revealed left knee flexion to 100 degrees and right knee flexion to 120 degrees.  Both knees were limited by pain at the end points.  Extension was to 0 degrees bilaterally, with pain at 0 degrees.  Range of knee motion was not limited by fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis.  Mild bilateral crepitus was present.  Drawer and McMurray tests were negative bilaterally.  The examiner diagnosed bilateral knee arthritis.  
 
The January 2010 VA examination report notes that the Veteran reported difficulty climbing stairs, getting out of beds and chairs.  He did not use assistive devices.  The Veteran did not have any focal tenderness to palpation bilaterally.  Flexion and extension strength were 5/5.  Varus, valgus, anterior, and posterior instability were negative.  Flexion was to 120 degrees and extension was to 0 degrees.  The right knee had pain at the extremes of motion.  The left knee had pain at the extremes of extension.  Otherwise, range of motion of both knees was not limited by weakness, incoordination, fatigability, or lack of endurance on three repetitions or flares.  
 
Based on the above, the Board finds that entitlement to ratings in excess of 10 percent for left and right knee arthritis is not established at any time during the appellate term.  While the Board agrees that a 10 percent rating based on the presence of arthritis and pain is in order under the Lichtenfels doctrine, there is no evidence of either a compensable limitation of extension or flexion under either Diagnostic Code 5261 or 5260 respectively.  Moreover, examinations for evidence of subluxation or lateral instability were consistently negative throughout the appellate term.  Hence, a separate compensable rating is not in order under Diagnostic Code 5257 for either knee.

In reaching this decision the Board concedes that the appellant's disorders have been rated under Diagnostic Code 5257.  That Diagnostic Code pertains to rating subluxation and instability.  The rating code sheets have consistently referred to the disability as arthritis.  Hence, the Board's denial of a compensable rating under Diagnostic Code 5257 and reclassifying the disorders under Diagnostic Code 5003 is simply a reflection of what the evidence shows.  The Veteran is not penalized by this reclassification given that the assigned rating is not modified, and the Veteran suffers only from painful arthritis and no objective evidence of subluxation or instability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  Moreover, it bears emphasis that the change in Diagnostic Code is not in any manner a severance action.  Indeed, service connection is not severed when VA changes or corrects a Diagnostic Code to most accurately determine the benefit to which a Veteran may be entitled for a service connected disorder.  Reed v. Shinseki, __F.3d __, No. 2010-7100 (Fed.Cir. June 22, 2011).  

D.  Right and Left Hip Arthritis
 
As noted above the Veteran has been assigned separate 10 percent ratings for arthritis in the right and left hips from April 27, 1989.  VA received the Veteran's current claim on July 5, 1992.
 
Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.
 
The Veteran's hip disabilities are currently assigned 10 percent ratings under Diagnostic Code 5255, which pertains to impairment of the femur.  Under this code, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation, with moderate knee or hip disability warrants a 20 percent evaluation, and with marked knee or hip disability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a.  

Diagnostic Code 5251 (limitation of extension of the thigh) need not be considered, as it does not provide a rating in excess of the Veteran's current 10 percent.  Id.

Diagnostic Code 5252 (limitation of flexion of the thigh) assigns a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees.  Id.
 
Diagnostic Code 5253 assigns a 20 percent rating for limitation of abduction of the thigh with motion lost beyond 10 degrees. Id.
 
In the absence of hip flail joint, Diagnostic Code 5254 need not be considered. Id.
 
The May 1994 VA examination noted left hip flexion to 125 degrees, abduction to 20 degrees, adduction to 25 degrees, and extension to 25 degrees.  Right hip flexion was to 110 degrees.  Abduction, adduction, and extension were to 25 degrees. X-rays of the hip revealed normal findings,
 
The September 1997 VA examination report, which pertains mostly to the Veteran's left hip, notes complaints of lateral left hip pain and infrequent right hip pain.  On examination, there was no evidence of left hip swelling or bony deformity.  Left hip motion was full with flexion of 100 degrees, extension of 20 degrees, and external and internal rotation to 45 degrees in each plane of movement.  There was no objective evidence of pain on range of motion.  Bilateral hip x-rays showed minimal degenerative changes with spurring of the superior lip of the acetabulum, without left hip joint space narrowing.  There was some sclerosing of the left hip.
 
The April 1999 VA examination report notes pain at a severity of 10/10 in the bilateral hips.  On examination, he walked without antalgic gait and had no limp.  He used no assistive ambulatory devices or braces.  There was full, fluid range of motion of both hips with flexion to 110 degrees, extension to 30 degrees, adduction to 45 degrees, abduction to 45 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  There was no pain on extremes of motion, either actively or passively.  There was no crepitus.  There was tenderness bilaterally over the greater trochanters consistent with greater trochanteric bursitis, left greater than right.  Radiographic examination showed very minimal superior lateral osteophytic formation at the acetabulum with very mild medial joint space narrowing bilaterally.  The examiner diagnosed bilateral trochanteric bursitis.   
 
The December 1999 VA examination report notes that the Veteran had mild pain.  On examination of both hips, flexion was to 140 degrees, extension was to 30 degrees, abduction was to 30 degrees, adduction was to 20 degrees, internal rotation was to 40 degrees, and external rotation was to 45 degrees.  All movements produced some mild groin pain.  The Veteran was mildly tender over his greater trochanters bilaterally.  
 
A March 2000 VA physical therapy record notes right hip flexion to 75 degrees, abduction to 15 degrees, adduction to 20 degrees, internal rotation to 14 degrees, and external rotation to 18 degrees.  Left hip flexion was to 75 degrees, abduction to 25 degrees, adduction to 10 degrees, internal rotation to 15 degrees, and external rotation to 10 degrees.  More pain was elicited from the left hip.  Bending was painful on the left side but not on the right side.  
 
The July 2003 VA examination report notes that the Veteran reported hip pain and stiffness.  He reported having to use his left upper extremity to lift the left thigh when he tries to get in and out of a car.  On examination, there were limitations in range of motion of both hips because of pain.  Flexion of the right hip was to 100 degrees, extension to 20 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  Flexion of the left hip was to 80 degrees, extension to 20 degrees, adduction to 10 degrees, abduction to 20 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  Pain was noted at the end of each of these ranges of motion.  (The examiner noted normal flexion was to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.)  The examiner diagnosed bilateral hip arthritis with tendinitis.  
 
The January 2010 VA examination report notes that both hips hurt equally and pain radiated down both legs.  Functionally, he reported being unable to walk more than a block due to hip pain, and he takes over the counter medications.  The appellant stated that flare-ups occurred daily and could last for most of the day.  On examination, the Veteran walked with a non-antalgic gait.  There was tenderness to palpation over the greater trochanter.  Bilaterally hip flexion was to 110 degrees, extension to 10 degrees, adduction to 25 degrees, abduction to 30 degrees, external rotation to 45 degrees, and internal rotation to 20 degrees.  All ranges of motion had pain at the extremes of motion and were not limited by weakness, incoordination, fatigability, or lack of endurance on three repetitions or flares.  
 
Based on the above, the Board finds that ratings in excess of 10 percent are not warranted for the Veteran's bilateral hip disabilities prior to March 31, 2000.  On and after March 31, 2000, however, the Board finds that the Veteran's hip disabilities are most accurately categorized as consisting of malunion of the femur with moderate knee or hip disability.  Therefore, bilateral 20 percent ratings are warranted under Diagnostic Code 5255 on and after March 31, 2000.  This determination is based on the significant decreases in range of motion found during a March 31, 2000, VA examination as compared with findings that were noted in examinations before that date.  The Board notes, in particular, the decreases that were found in March 2000 as compared to December 1999.  The Board finds that the March 2000 record reflects disability levels that are most appropriately characterized as moderate.  While the later evidence indicates some improvement in range of motion after March 2000, the Board finds that the limitations of motion found in July 2003 and January 2010 are still most accurately described as moderate rather than slight.  On balance, however, the range of motion findings and functional disability shown due to bilateral hip arthritis does rise to the level of severe.
 
With respect to the remaining relevant diagnostic codes, the Veteran does not satisfy either the limitation of flexion or abduction criteria to qualify for a 20 percent rating prior to March 31, 2000, or the limitation of flexion criteria to qualify for a 30 percent rating on or after March 31, 2000.
 
Prior to March 31, 2000, the claims of entitlement to separate ratings in excess of 10 percent for left and right hip disabilities are denied.  
 
On and after March 31, 2000, the Veteran is entitled to separate 20 percent ratings for disabilities of the left and right hips. 
 
E.  Facial and Earlobe Scars
 
The Veteran has been in receipt of a noncompensable rating for facial and earlobe scars since April 22, 1998.  
 
During the pendency of the Veteran's appeal, the rating schedule was revised with respect to rating skin disorders.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes became effective on August 30, 2002.  The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were again recently amended, effective from October 23, 2008.  This latter amendment, however, applies only to applications for benefits received by VA on or after October 23, 2008.
 
Under the former version of 38 C.F.R. § 4.118, Diagnostic Code 7800, a noncompensable evaluation was warranted for a slightly disfiguring scar of the head, face, or neck.  A 10 percent evaluation required that such a scar be moderately disfiguring.  A 30 percent evaluation required that the scar be severely disfiguring with marked and unsightly deformity of the eyelids, eyes, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).
 
Further, prior to August 30, 2002, for superficial scars that were tender and painful on objective demonstration, a 10 percent evaluation was warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Superficial and poorly nourished scars with repeated ulceration also warranted a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).
 
The March 2001 VA examination report notes that the Veteran denied any symptoms from the scars, such as pain or fever.  The examiner described three well-healed scars.  The first was in the lobe of the left ear, linear, 3 centimeters by 0.1 centimeter.  The second was in the right ear, linear, 2 centimeters by 0.1 centimeter.  The third was on the left periauricular area between the left eye and the left ear.  It was linear and 1 centimeter by 0.2 centimeters.  There was no tenderness or adherence, and the scars were not subtextual or depressed.  The color was pale.  There was no underlying tissue loss, disfigurement, or limitation of function.  There was no skin breakdown, inflammation, edema, keloid formation, or burns.  The examiner stated that the scars were well-healed and not disfiguring.
 
The Board finds that entitlement to a compensable evaluation is not warranted under the old Diagnostic Code 7800, as the March 2001 VA examiner described the Veteran's scars as not disfiguring.  A compensable evaluation under Diagnostic Code 7800 prior to August 30, 2002, required the scar to be at least moderately disfiguring.  Because these scars were neither objectively painful nor poorly nourished with repeated ulceration, a 10 percent rating was not warranted under Diagnostic Code 7803 or 7804 prior to August 30, 2002.  
 
Under the amended version, effective from August 30, 2002, Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck as follows: with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (30 percent); and with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008).
 
The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1).
 
Effective from August 30, 2002, a 10 percent rating is applicable under Diagnostic Code 7804 for scars that are superficial, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Superficial and poorly nourished scars with repeated ulceration continue to warrant a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7803.  Other scars are still to be rated based on limitation of function of the part affected under Diagnostic Code 7805.
 
The July 2003 VA examination report describes the Veteran as having well-healed scars that are slightly disfiguring and occasionally itchy.  The Veteran's skin was clear of rashes and lesions.  There was a well-healed, slightly hypopigmented scar measuring approximately 2 centimeters over the right maxillary region.  It was slightly disfiguring.  It was numb to touch.  There was no tenderness, tissue loss, ulceration, keloid formation, or abnormal texture.  There were also irregular linear scars measuring 2 centimeters each present over the posterior aspect of the earlobes, lower and bilaterally.  They were slightly disfiguring and slightly hypopigmented.  There was no tenderness, tissue loss, ulceration, keloid formation, sensory changes, or abnormal texture.  

In light of the foregoing, the Board finds that a compensable disability rating is not warranted under either the old or the revised rating criteria prior to January 4, 2010.  
 
With respect to the old criteria, the July 2003 VA examination report does not demonstrate moderate disfigurement to warrant a 10 percent rating.  With respect to the revised criteria, the medical evidence does not demonstrate the presence of any of the eight characteristics of disfigurement prior to January 4, 2010.  While the July 2003 VA examination report does note slightly hypopigmented scarring, it does not approach the 39 square centimeter area that is required under Diagnostic Code 7800.  Nor does the evidence reflect tissue loss or gross distortion or asymmetry of one feature or a set of features to otherwise warrant a compensable rating under Diagnostic Code 7800.  
 
Further, the evidence does not reflect tender or painful scars or poorly nourished scars with repeated ulceration to warrant a 10 percent rating under either the old or the revised Diagnostic Code 7803 or 7804.  In the absence of limitation of function, an increased rating is not warranted under the revised Diagnostic Code 7805. 
 
Hence, entitlement to a compensable rating for facial and earlobe scars is denied for the entire appellate term.
 
F.  Urethrostenosis
 
The Veteran was in receipt of a 10 percent rating for urethrostenosis effective April 30, 1993, and a 20 percent rating effective March 5, 2001.   
 
The Veteran's service-connected stricture of the urethra is currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7518.  Diagnostic Code 7518 has been redesignated and revised during the course of this appeal.  See 59 Fed. Reg. 2528 (January 18, 1994).
 
Prior to February 17, 1994, Diagnostic Code 7518 provided a noncompensable evaluation when there was a healed, slight to moderate stricture of the urethra requiring only occasional dilations.  A 10 percent evaluation was appropriate when dilations were required every 2 to 3 months, and a maximum 30 percent was given where frequent dilatations were required with cystitis.  38 C.F.R. § 4.115a, Diagnostic Code 7518 (1993).
 
On and after February 17, 1994, stricture of the urethra is rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F .R. § 4.115a.  
 
For urine leakage, a 20 percent rating is warranted where the condition requires the wearing of absorbent materials which must be changed fewer than two times per day.  Id.  A 40 percent rating is assigned where the condition requires the wearing of absorbent materials which must be changed 2 to 4 times daily.  Id.
 
The criteria for rating urinary frequency specify that a 10 percent rating is warranted where there is a daytime voiding interval between two and three hours, or awakening to void two times per night.  Id.  Daytime voiding interval between one and two hours, or awakening to void three to four times per night is rated 20 percent disabling.  Daytime voiding interval of less than one hour, or awakening to void five or more times per night, is rated 40 percent disabling.  Id.
  
A 30 percent rating is also warranted for obstructive voiding if there is urinary retention requiring intermittent or continuous catheterization.  Id.
 
A January 1995 VA medical record notes that the Veteran's last dilation was three years ago.  A February 1995 record notes that the Veteran last underwent a dilation in 1988.  An August 1995 record notes that the Veteran has undergone approximately eight dilations, each resulting in approximately three years of symptom free urination.
 
The October 1997 VA examination report notes that the Veteran's urethral stricture was first diagnosed approximately 30 years ago.  He was initially dilated every three to four years.  He underwent an operative procedure, possibly an optic internal urethrotomy, in 1996 with minimal improvement.  He reported nocturia one time, hesitancy, occasional urgency with incontinence that did not require pads or external devices, and a weak/strain force of stream with terminal dribbling.  He had a question of complete emptying of his bladder.  He had no increase in daytime frequency, dysuria, or hematuria.  He had flank pain with movement.  He denied pyuria or dysuria.  
 
The April 1999 VA genitourinary examination report notes that the Veteran's urethral stricture had been treated conservatively with multiple soft dilations which were done approximately every two to three years.  It was noted that in the last three years the stricture required more aggressive therapy, and that he had undergone optic internal urethrotomy at least twice.  He had not required any urethral dilations.  His urinary stream was fairly strong except for spraying in the morning.  He felt that he voided to completion and was not currently requiring further treatment.  
 
Based on the above, the evidence preponderates against finding that a rating in excess of 10 percent is warranted prior to March 5, 2001.  As noted above, the old rating criteria of Diagnostic Code 7815 assign a 30 percent rating where frequent dilations were required with cystitis.  The above evidence demonstrates that much of the Veteran's dilation history occurred prior to the period that is covered by this appeal.  There is no evidence that the Veteran has had frequent dilations since April 30, 1993.  It also indicates that the Veteran has had two optic internal urethrotomies during the period on appeal.  These cannot be likened to "frequent" dilations and the evidence from this period does not indicate the presence of cystitis.
 
With respect to the new criteria, a 20 percent rating is available for urine leakage requiring the wearing of absorbent materials which must be changed fewer than two times per day, daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  The above evidence does not reflect that the Veteran has required the use of absorbent materials prior to March 5, 2001.  Nor does this evidence reflect daytime voiding interval between one and two hours, awakening to void three to four times per night, or the need for intermittent or continuous catheterization.  
 
The Board will next determine whether a rating in excess of 20 percent is warranted on and after March 5, 2001.
 
The March 2001 VA examination report notes that the Veteran urinated four to six times per day and three times per night, with one to two hours in between.  He sometimes had problems starting urination and his stream was weak.  He denied any incontinence, urinary tract infections, or bladder stones.  He reported needing frequent dilation and had surgery two to three times.  He required hospitalization for urinary tract disease, but not in the past 12 months.  He denied dialysis.  The diagnosis was urethral stricture, status post dilation.
 
The July 2003 VA examination report notes that the Veteran needed to urinate every two to three hours during the day and at least two to three times at night.  He had intermittent incontinence of urine and used a pad or absorbent material at times.  He had suffered recurrent urinary tract infections.  For the past few years, he had required urethral dilation every six months.
 
A May 2009 VA medical record notes that the Veteran had a history of multiple urethral strictures status post dilations.  His last cystoscopy was in 2004, which reported three proximal penile and bulbar soft urethral strictures easily accepting scope.  The current problems were was weak, intermittent flow with splitting/spraying.  He reported nocturia once per night.  A May 2009 urinalysis was negative for urinary tract infections or microscopic hematuria. 
 
The December 2009 VA examination report notes that the Veteran required multiple cystoscopies to dilate the urethral stricture, and the last one was done in 2004.  He reported urinary urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, and straining to urinate.  He denied hematuria, urine retention, and urethral discharge.  He reported his daytime voiding interval was greater than every three hours.  He reported voiding twice nightly.  He had never had renal colic.  He denied urinary leakage, recurrent urinary tract infections, obstructed voiding, urinary tract stones, and renal dysfunction or renal failure.  Physical examination revealed a normal bladder and urethra.  The diagnosis was urethral stricture.  The examiner commented that the appellant's main problem was a weak flow, and intermittent splitting/spraying.  He was recommended to avoid bladder irritants such as caffeine. 
 
Again, the older Diagnostic Code 7815 assigns a 30 percent rating where frequent dilatations were required with cystitis.  This rating is not warranted in the case at hand, as the evidence does not indicate that the Veteran has undergone frequent dilations during the period on appeal or has had cystitis.
 
The new criteria assign a 40 percent rating where the condition requires the wearing of absorbent materials which must be changed 2 to 4 times daily, or where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  The above evidence reflects that the Veteran's use of absorbent materials, daytime voiding interval, and episodes of nocturia are not so frequent as to warrant increased ratings.  Therefore, the Board finds that entitlement to a rating in excess of 20 percent is not warranted on and after March 5, 2001.
 
The appeal is denied.
 
G.  Extraschedular Evaluations
 
In reaching these decisions the Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for each disorder addressed reasonably describes the Veteran's disability levels and symptomatology.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.
 
 
ORDER
 
Entitlement to an increased rating for lumbosacral spine arthritis, currently evaluated as 20 percent disabling, is denied.
 
Prior to January 23, 2010, entitlement to an increased rating for cervical arthritis is denied.  
 
Since January 23, 2010, entitlement to a rating in excess of 20 percent for cervical arthritis is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 10 percent for left knee arthritis is denied.
 
Entitlement to a rating in excess of 10 percent for right knee arthritis is denied.

Prior to March 31, 2000, entitlement to a rating in excess of 10 percent for left hip arthritis is denied.
 
Prior to March 31, 2000, entitlement to a rating in excess of 10 percent for right hip arthritis is denied.
 
On and after March 31, 2000, entitlement to a 20 percent rating, but no higher, is granted for left hip arthritis subject to the laws and regulations governing the award of monetary benefits.
 
On and after March 31, 2000, entitlement to a 20 percent rating, but no higher, is granted for right hip arthritis subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a compensable rating for facial and earlobe scars between August 30, 2002 and January 4, 2010 is denied.
 
Prior to March 5, 2001, entitlement to a rating in excess of 10 percent for urethrostenosis is denied.
 
On and after March 5, 2001, entitlement to a rating in excess of 20 percent for urethrostenosis is denied.
 
 

REMAND
 
The claim of entitlement to an increased rating for facial and earlobe scars since January 4, 2010, requires further development.  In this regard, the examination report of that date is unclear as to whether the appellant actually shows evidence of depressed and adherent scars.  Yet, such findings appear to be dramatically at odds with the prior examination findings such as those from March 2001 when no adherence or depression was found, and such as those from July 2003, when no abnormal texture was found, and there was no suggestion that the scars were either depressed or adherent.  Given these facts, the general static nature of many scars, and the fact that the January 2010 examination report was not accompanied by photographs, the Board finds further development to be warranted.

The claim for entitlement to special monthly compensation for loss of use of a creative organ must be remanded for additional consideration by the RO.  The Veteran's special monthly compensation claim includes a claim of entitlement to service connection for erectile dysfunction, secondary to urethrostenosis.  The Board has referred the claim of entitlement to service connection for erectile dysfunction to the RO for appropriate action.  That matter is inextricably intertwined with the special monthly compensation issue on appeal.  More specifically, the issue of entitlement to service connection for erectile dysfunction has not been adjudicated by the RO or AMC, and the resolution will greatly impact the Veteran's claim for special monthly compensation.  Consequently, the Board finds that it must defer any determination as to the claim for special monthly compensation until the RO or AMC has had an opportunity to address the erectile dysfunction matter.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  The RO/AMC must adjudicate in a rating decision the issue of entitlement to service connection for erectile dysfunction.  The Veteran should understand that should this claim be denied the Board would only exercise appellate jurisdiction if he perfects a timely appeal.

2.  The RO should contact the Veteran and request that he identify any treatment that he has received for his facial and earlobe scars since January 2010.  Thereafter, the RO should undertake all appropriate development.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be scheduled for a VA examination of his facial and earlobe scars.  This examination should be preferably conducted by the physician who conducted the January 2010 examination.  If that examiner is not available, a dermatologist should examine the Veteran.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates reviewed on Virtual VA.  The examiner must specifically address whether any facial or earlobe scar is 5 inches or more (13 or more centimeters) in length; is at least one-quarter inch (0.6 centimeters) wide at its widest point; elevated or depressed on palpation; adherent to the underlying tissue; whether the skin is hypo or hyperpigmented in an area exceeding 6 square inches; whether skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); whether the underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); and whether the skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  Unretouched color photographs are to be taken.  
 
3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2010). 

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of records contained in Virtual VA, to include reporting the range of dates reviewed.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to special monthly compensation for loss of use of a creative organ, and entitlement to an increased rating for facial and earlobe scars since January 4, 2010.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


